                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

TUNC URAZ,

                       Plaintiff,                     Case No. 1:19-cv-223
v.                                                    Honorable Paul L. Maloney
MICHIGAN STATE UNIVERSITY
BOARD OF TRUSTEES et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is an action brought by a state prisoner under the Family Medical Leave Act

(FMLA), 29 U.S.C. § 2614(a). Under the Prison Litigation Reform Act (PLRA), Pub. L. No. 104-

134, 110 Stat. 1321 (1996), the Court is required to dismiss any prisoner action brought under

federal law if the complaint is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant immune from such relief.               28 U.S.C.

§§ 1915(e)(2), 1915A. The Court must read Plaintiff’s pro se complaint indulgently, see Haines

v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are

clearly irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying

these standards, the Court will dismiss the complaint. Plaintiff fails to state a federal claim upon

which relief can be granted against a defendant who is not immune from suit.

                                             Discussion

               I.      Factual allegations

               Plaintiff Tunc Uraz is presently incarcerated with the Michigan Department of

Corrections (MDOC) at the Saginaw County Correctional Facility (SRF) in Freeland, Michigan.
According to his MDOC records, a jury found him guilty of one count of aggravated stalking and

three counts of solicitation of murder.1 The events about which he complains occurred a few

months before he committed these crimes.

                   Plaintiff sues the Michigan State University Board of Trustees as well as the

following employees of Michigan State University (MSU): Vennie Gore, the Director of Housing

and Food Service; Guy Procopio, the Director of the Culinary Department; Jennifer Roberts and

Dan Singer, who work in the human resources (HR) section of the Culinary Department; and Jim

Nash, the Employee Relations Director for MSU’s human resources division.

                   Plaintiff alleges that he was employed by MSU in its Culinary Department for 25

years. On January 28, 2016, he notified his managers and Defendants Roberts and Singer that he

was experiencing a “serious health condition” that would require intermittent leave under the

FMLA. (Compl., ECF No. 1, PageID.3.) He also told his managers that he was experiencing

“legal troubles” due to a “breakdown in his personal life.” (Id.) His former girlfriend had sought

and received a personal protection order (PPO) against him.

                   Plaintiff received “provisional” approval for intermittent leave from January 28,

2016, forward for absences related to his serious health condition, and he was told to submit the

proper forms to certify his eligibility for leave under the FMLA. (See 1/28/2016 Letter from Sheila

Chorey to Pl., ECF No. 1-1, PageID.11.) Plaintiff submitted the necessary forms and received

approval for intermittent leave for a six month period, from January 28, 2016, to July 27, 2016.

(2/17/2016 Letter from Sheila Chorey to Pl., ECF No. 1-1, PageID.18.)

                   On April 7, 2016, the MSU police began an investigation into an allegation that

Plaintiff had asked a co-worker to assist him in illegally obtaining a firearm. Plaintiff was



1
    See http://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=114653 (visited June 4, 2019).

                                                        2
suspended from work pending completion of the investigation. According to a police report

attached to Plaintiff’s complaint, Plaintiff told a co-worker he was interested in obtaining a gun

and ammunition without going about it “the legal way.” (MSU Police Dep’t Case Report, ECF

No. 1-1, PageID.23.) Plaintiff apparently believed that the PPO prohibited him from purchasing

a firearm or obtaining a license to carry one, so he asked his co-worker for assistance. Plaintiff’s

conduct potentially violated MSU’s employment policy, which forbids soliciting the assistance of

a university employee to commit a crime. However, it was not clear to the investigating officer

that the PPO actually prohibited Plaintiff from purchasing or possessing a firearm. The MSU

police closed the investigation and Plaintiff was not prosecuted.

               On April 14, Plaintiff notified the HR department that his health condition had

worsened, and he was given “provisional” approval for absences on or after that date that were

related to his condition. (4/14/2016 Letter from Sheila Chorey to Pl., ECF No. 1-1, PageID.26.)

That same day, he submitted the necessary paperwork to confirm his eligibility for immediate

leave.

               The following day, Defendants Gore, Procopio, Roberts, and Nash fired Plaintiff.

In this action, Plaintiff contends that this termination violated his rights under the FMLA because

he was approved for leave. He also contends that Defendants violated his rights under a collective

bargaining agreement (CBA) with MSU because he did not receive written notice of his

termination, a pre-termination meeting, or an opportunity to explain his “situation and [e]rratic

behavior.” (Compl., PageID.6.)

               A representative for the Administrative Professional Supervisors Association

(APSA) filed a grievance on Plaintiff’s behalf and an arbitration was scheduled for October 2016.

MSU initially offered a $30,000 settlement, but reduced its offer to $12,000 in September 2016.



                                                 3
The APSA accepted the second offer, with Plaintiff’s approval. (See 9/14/2016 Letter from Jayne

Flanigan to Pl., ECF No. 1-1, PageID.34 (signed by Plaintiff).) By that time, Plaintiff had been

arrested and charged with a crime and was in detention at the Ingham County Jail. He contends

that the settlement was “compensation for his accumulated sick time,” and that he accepted it under

“great duress” because he was being held in solitary confinement. (Compl., PageID.6.)

               As relief, Plaintiff seeks a finding that Defendants “willfully” violated his rights

under the FMLA and the CBA. (Id., PageID.7.) He also seeks damages of $500,000.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.


                                                  4
8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               III.   FMLA

               Plaintiff contends that Defendants interfered with the exercise of his FMLA rights

by terminating him while he was approved for intermittent leave under the FMLA, the day after

he requested immediate leave for his condition. The FMLA creates a private right of action

entitling “eligible employees” to seek both equitable relief and money damages “against any

employer (including a public agency) in any Federal or State court of competent jurisdiction,” 29

U.S.C. § 2617(a)(2), should that employer “interfere with, restrain, or deny the exercise of” FMLA

rights, 29 U.S.C. § 2615(a)(1). The self-care provision of the FMLA—the provision applicable to

Plaintiff—allows an employee “a total of 12 workweeks of leave during any 12-month period” for,

among other things, “a serious health condition that makes the employee unable to perform the

functions of the position of such employee.” 29 U.S.C. § 2612(a)(1)(D). A violation of this

provision can be enforced through § 2617(a)(1).

               Plaintiff does not state a viable claim under the FMLA against the Board of Trustees

of MSU because it is immune from suit in federal court under the Eleventh Amendment.

Regardless of the form of relief requested, the states and their departments are immune from suit

in federal court under the Eleventh Amendment, unless the state has waived immunity or Congress

has expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978).

Courts have repeatedly held that MSU and its Board of Trustees are arms of the state, entitled to

immunity under the Eleventh Amendment. See, e.g., Hill v. Bd. of Trs. of Mich. State Univ., 182


                                                  5
F. Supp. 2d 621, 625 (W.D. Mich. 2001) (citing Williams v. Mich. State Univ., No. 1:93-cv-72,

1994 WL 617272, at *4 (W.D. Mich. Jan. 3, 1994)); Weisbord v. Mich. State Univ., 495 F. Supp.

1347, 1355 (W.D. Mich. 1980)). Indeed, the MSU Board of Trustees is a creation of the Michigan

Constitution, and its members are appointed by the governor or elected into office. See Mich.

Const. art. 8, § 5. In addition, any judgment against the MSU Board of Trustees will be paid out

of the state’s tax revenues. Mich. Comp. Laws § 600.6095.

               Michigan has not expressly waived its immunity under the Eleventh Amendment,

see Rounds v. Michigan, No. 2:11-cv-12810, 2012 WL 2680825, at *4 (E.D. Mich. July 6, 2012),

and Congress did not validly abrogate state sovereign immunity when enacting the self-care

provision of the FMLA, see Coleman v. Ct. of Appeals of Md., 566 U.S. 30, 37 (2012). Thus, the

MSU Board of Trustees is immune from suit in this Court for Plaintiff’s claim under the FMLA.

               Plaintiff’s FMLA claim against the individual MSU employees fails because

“public employers cannot be held individually liable under the FMLA.” Diaz v. Mich. Dep’t of

Corr., 703 F.3d 956, 961 (6th Cir. 2013) (citing Mitchell v. Chapman, 343 F.3d 811, 829 (6th Cir.

2003) (concluding that “the FMLA’s text and structure reveals that the statute does not impose

individual liability on public agency employers”)). Moreover, Plaintiff does not have the right to

sue state officials for monetary damages for violations of the self-care provision of the FMLA. Id.

at 962. Here, the only relief that Plaintiff seeks is damages. He does not seek prospective,

equitable relief to remedy a “continuing violation of federal law.” Id. at 964. Thus, he does not

qualify for the exception to sovereign immunity in Ex parte Young, 209 U.S. 123 (1908), for suits

against individual government officials in their official capacity. Accordingly, Plaintiff fails to

state a claim under the FMLA against Defendants Gore, Procopio, Roberts, Singer, and Nash.




                                                6
               IV. LMRA

               Plaintiff alleges that Defendants violated his rights under a collective bargaining

agreement, which arguably raises a claim under § 301 of the Labor Management Relations Act

(LMRA), 29 U.S.C. § 185. Section 301 of the LMRA provides federal courts with jurisdiction

over suits for violations of contracts between “an employer” and a labor organization. 29 U.S.C.

§ 185(a). However, states and political subdivisions thereof are specifically exempt from the

definition of “employer.”     See 29 U.S.C. § 152(2) (“The term ‘employer’ . . . shall not

include . . any State or political subdivision thereof[.]”); Richards v. Ohio Civil Serv. Employees

Ass’n, 205 F. App’x 347, 355 (6th Cir. 2006) (“[T]he LMRA expressly excludes public

employers—and by association, public employees—from its coverage.”). As an arm of the state,

MSU is not an “employer” within the meaning of the LMRA. See Gant v. Peterson, No. 12-cv-

14721, 2013 WL 5770639, at *2 (W.D. Mich. Oct. 24, 2013) (concluding that the University of

Michigan is a political subdivision of the state and, as such, is excluded from the definition of

“employer” in the LMRA). Thus, Plaintiff does not state a claim under the LMRA against any of

the defendants.

               V. State Law

               To the extent Plaintiff seeks relief under state law for breach of contract, the Court

declines to exercise jurisdiction over such a claim. Where, as here, a district court has exercised

jurisdiction over a state law claim solely by virtue of supplemental jurisdiction and the federal

claims are dismissed prior to trial, the state law claims should be dismissed without reaching their

merits. See Landefeld v. Marion Gen. Hosp., 994 F.2d 1178, 1182 (6th Cir. 1993); Faughender v.

City of N. Olmsted, 927 F.2d 909, 917 (6th Cir. 1991); Coleman v. Huff, No. 97-1916, 1998 WL




                                                 7
476226, at *1 (6th Cir. Aug. 3, 1998). Accordingly, Plaintiff’s state law claims, if any, are

dismissed without prejudice.



                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s action will be dismissed under 28 U.S.C. §§ 1915(e)(2), 1915A

because Plaintiff fails to state a federal claim under which relief may be granted and/or Defendants

are immune from suit in federal court. In addition, the Court declines to exercise jurisdiction over

Plaintiff’s claims arising under state law, to the extent he raises any.

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). The Court does not certify that an appeal would not be in good faith. Should

Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing fee pursuant to

§ 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from proceeding in forma

pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will be required to pay

the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    June 12, 2019                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                  8
